Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jeremy Jerome Green, Appellant                        Appeal from the 76th District Court of
                                                      Titus County, Texas (Tr. Ct. No. 18,377).
No. 06-13-00182-CR        v.                          Memorandum Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Jeremy Jerome Green, pay all costs of this appeal.




                                                      RENDERED JULY 17, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk